
	
		IA
		111th CONGRESS
		2d Session
		H. J. RES. 68
		IN THE HOUSE OF REPRESENTATIVES
		
			January 21, 2010
			Mr. Boswell
			 introduced the following joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States prohibiting corporations and labor organizations from
		  using operating funds for advertisements in connection with any campaign for
		  election for Federal office.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission for ratification:
			
				 —
					No
				corporation or labor organization may use any of its operating funds or any
				other funds from its general treasury to make any payment for any advertisement
				in connection with a campaign for election for Federal office, without regard
				to whether or not the advertisement expressly advocates the election or defeat
				of a specified candidate in the
				election.
					.
		
